OPINION
MEYER, Justice.
The threshold issue in each of these cases is our jurisdiction to review by cer-tiorari an interlocutory decision of the tax court. We conclude that we lack jurisdiction in each case and therefore dismiss the writs of certiorari.
Respondent Beuning Family Limited Partnership (Beuning) is a part-owner of 8.92 acres of unimproved vacant land in LeSauk Township in Stearns County (the County). Before 2008, the County classified the property as residential nonhome-stead for tax purposes, in accordance with its zoning. With the January 2008 assessment, the County changed the property’s tax classification to commercial.
In May 2009, Beuning filed a petition under Minn.Stat. § 278.01 (2010), claiming the property was misclassified, unequally assessed, and overvalued. Because Beun-ing’s petition was filed after the statutory filing deadline of April 30, the tax court dismissed the petition as untimely. Beuning Family Ltd. P’ship v. Cnty. of Stearns, No. 73-CV-09-5831, 2009 WL 4589795, at *2 (Minn. Tax Ct. Dec. 3, 2009); see Minn.Stat. § 278.01, subd. 1(c) (requiring that a petition challenging an *124assessment be filed on or before April 30 of the year in which the tax becomes payable). The court declined to hear Beun-ing’s claim of misclassification because Beuning had not filed a verified claim for refund of mistakenly billed taxes, as required by Minn.Stat. § 278.14 (2010) (providing that “[a] county must pay a refund of mistakenly billed tax ... upon verification of a claim made in a written application by the owner of the property”). Beuning Family, 2009 WL 4589795, at *3.
Beuning did not appeal from the tax court’s dismissal of its May 2009 petition. Rather, in March 2010 Beuning filed a verified claim under Minn.Stat. § 278.14 for a refund of taxes paid in 2009. Beun-ing claimed that the property was misclassified for taxes payable in 2009. The County denied the refund claim a few weeks later. In May 2010, Beuning appealed to the district court from the County’s denial of the refund claim pursuant to Minn.Stat. § 278.14, subd. 3.
After the district court transferred Beuning’s section 278.14 appeal to the tax court, the County moved for partial summary judgment on four grounds: (1) that Beuning’s May 2010 petition under section 278.14, seeking a refund of tases paid in 2009, was untimely because it was not filed in the year in which the taxes were due and payable; (2) that because Beuning’s petition under section 278.14 sought a refund of taxes paid for the same reasons advanced in Beuning’s earlier petition under Minn.Stat. § 278.01, the petition under section 278.14 amounted to an improper attempt to appeal the tax court’s dismissal of the earlier petition; (3) that Beuning’s claim for refund had already been determined in the dismissal of Beuning’s earlier petition; and (4) that the property was properly classified as commercial. The tax court denied the County’s motion for partial summary judgment. In a second order, the tax court determined that there was no just reason for delay and directed entry of judgment under Minn. R. Civ. P. 54.02. The writ of certiorari for review of the tax court’s order denying the County’s motion to dismiss the section 278.14 appeal with respect to taxes payable in 2009 is matter All-1479.
In the meantime, in April 2010 Beuning filed a timely petition under Minn.Stat. § 278.01 with respect to property taxes assessed in 2009 (payable in 2010), claiming that the property was overvalued, unequally assessed, illegally taxed, and improperly classified. In June 2011, the tax court ruled that the property was properly classified as residential nonhomestead, its original classification, but did not determine the value of the property for property tax purposes or the amount of taxes properly assessed against the property. In a second order, the court determined there was no just reason for delay and directed entry of judgment under Minn. R. Civ. P. 54.02. The writ of certiorari for review of the tax court’s determination of the classification of the property for the 2009 assessment year is matter All-1480.
Minnesota Statutes § 271.10, subd. 1 (2010), provides for our review by certiora-ri of “any final order of the Tax Court ... on the ground that the Tax Court was without jurisdiction, that the order of the Tax Court was not justified by the evidence or was not in conformity with law, or that the Tax Court committed any other error of law.” By order filed on September 23, 2011, we questioned our jurisdiction to hear these cases, stayed briefing on the merits, and requested supplemental briefing from the parties on the jurisdictional question.

Appeal No. All-14,79

The County asserts five grounds for our jurisdiction over the County’s appeal in *125matter All-1479. After consideration, we reject each stated ground.

Minn. R. Civ.App. P. 103.03

The County contends that the tax court’s order denying the County’s motion for summary judgment is reviewable under various provisions of Minn. R. Civ.App. P. 103.03, specifically, 103.03(a) (“a partial judgment entered pursuant to Minn. R. Civ. P. 54.02”), 103.03(g) (“a final order, decision or judgment affecting a substantial right made in an administrative or other special proceeding”), and 103.03(j) (“such other orders or decisions as may be appealable by statute or under the decisions of the Minnesota appellate courts”).
Rule 103.03, by its terms, applies to appeals to the court of appeals: “An appeal may be taken to the Court of Appeals .... ” It does not expressly apply to appeals to this court, much less to petitions for writs of certiorari filed with this court. The tax court’s denial of the County’s motion for partial summary judgment is not reviewable by our court under Minn. R. CivApp. P. 103.03.
In asserting Minn. R. CivApp. P. 103.03 as grounds for our jurisdiction in this case, the County relies on a footnote to our opinion in Brookfield Trade Center, Inc. v. County of Ramsey, 609 N.W.2d 868, 873 n. 6 (Minn.2000). In Brookfield, the county sought review by certiorari of a tax court decision denominated as “final” but granting only partial summary judgment to the taxpayer. Id. We noted that the tax court’s order “did not fully dispose of the litigation because the issue of valuation remained for trial.” Id. at 873 n. 6. Accordingly, we held, “this case is not properly before this court pursuant to Minn.Stat. § 271.10, subd. 1.” Id.
We then proceeded to observe:
It also does not appear that this decision of the tax court satisfies any of the rules that might otherwise permit an appeal from an interlocutory ruling. See Minn. R. Civ. P. 54.02 (“When multiple claims for relief or multiple parties are involved in an action, the court may direct the entry of a final judgment as to one or more but fewer than all of the claims or parties only upon express determination that there is no just reason for delay for the entry of judgment.”); Minn. R. CivApp. P. 103.03(h) (providing that an appeal may be taken from an order denying a motion for summary judgment “if the trial court certifies that the question presented is important and doubtful”); Minn. R. Civ-App. P. 105 (providing for discretionary review of an order not otherwise appealable). Although we ... exercise our discretionary authority to adjudicate this appeal in the interests of justice and judicial economy, the tax court and litigants should not assume that future nonfinal orders will be reviewed by this court in the absence of compliance with an appropriate rule authorizing appeal.
Id. at 874 n. 6. By our comments, we intended only to suggest that an order granting partial summary judgment, even if rendered by a district court, would not be immediately appealable. We did not intend to suggest, eyen in dicta, that Minn. R. Civ.App. P. 103.03 authorizes our court to review an interlocutory decision of the tax court, and we so clarify our decision in Brookfield.

Minn.Stat. § 271.10

The County further contends that we can review the order of the tax court under Minn.Stat. § 271.10. Minnesota Statutes § 271.10, subd. 1, provides:
A review of any final order of the Tax Court may be had upon certiorari by the Supreme Court upon petition of any party to the proceedings before the Tax *126Court. Such review may be had on the ground that the Tax Court was without jurisdiction, that the order of the Tax Court was not justified by the evidence or was not in conformity with law, or that the Tax Court committed any other error of law.
The tax court is an administrative agency of the executive branch, created by statute. See Minn.Stat. § 271.01, subd. 1 (2010). As an administrative agency, the tax court’s jurisdiction is limited by statute. See Minn.Stat. § 271.01, subd. 5 (2010) (prescribing the jurisdiction of the tax court). The doctrine of separation of powers dictates that our jurisdiction to review decisions of the tax court by certio-rari is similarly limited by statute. See State ex rel. Ryan v. Civil Serv. Comm’n of Minneapolis, 278 Minn. 296, 301, 154 N.W.2d 192, 196 (1967) (observing that in Minnesota the “writ of certiorari is statutory and the statutory provisions must be strictly construed”). The legislature has limited our jurisdiction over the tax court to review of “final order[s].” Minn.Stat. § 271.10, subd. 1.
The County contends that because the tax court entered judgment on its order denying the County’s motion for summary judgment, the order is renewable as a “final order” under section 271.10. Under Minn.Stat. § 271.08, subd. 1 (2010), the tax court is to “determine every appeal by written order containing findings of fact and the decision of the tax court,” including “[a] memorandum of the grounds of the decision.” Minnesota Statutes § 271.08, subd. 2 (2010), provides: “Upon the filing of the order of the tax court, described in subdivision 1, with the court administrator of the tax court, judgment shall be entered thereon in the same manner as in the case of an order of the district court.” The order at issue here does not “determine” Beuning’s appeal, but determines only that the tax court has statutory authority to address Beuning’s appeal.
Whether or not the tax court properly entered judgment on its order, we have observed that a writ of certiorari, “being in the nature of an appeal, is designed to bring up for review the final determination of an inferior tribunal which, if unreversed, would constitute a final adjudication of some legal rights of the relator.” Youngstown Mines Corp. v. Prout, 266 Minn. 450, 484, 124 N.W.2d 328, 351 (1963); see Port of Boston Marine Terminal Ass’n v. Rederiaktiebolaget Transatlantic, 400 U.S. 62, 71, 91 S.Ct. 203, 27 L.Ed.2d 203 (1970) (“[T]he relevant considerations in determining finality are whether the process of administrative decisionmaking has reached a stage where judicial review will not disrupt the orderly process of adjudication and whether rights or obligations have been determined or legal consequences will flow from the agency action.”). But the order on which review is sought here does not finally adjudicate any legal rights of either the County or Beuning. The tax court’s order does not determine whether the property was properly classified, nor whether Beuning is entitled to a refund of taxes paid, nor the amount of any such refund. Rather, the tax court’s order determines only that the County’s denial of Beuning’s refund claim is properly before the tax court. As a result, the County’s appeal has clearly “disrupted] the orderly process of adjudication” of Beuning’s refund claim before the tax court.
Nor does the fact that the tax court entered judgment under Minn. R. Civ. P. 54.02 make the order final. Rule 54.02 provides, in relevant part:
When multiple claims for relief or multiple parties are involved in an action, the court may direct the entry of a final judgment as to one or more but fewer *127than all of the claims or parties only upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment.
Assuming, but not deciding, that rule 54.02 applies to tax court proceedings, the tax court’s entry of judgment does not comply with the rule. The tax court’s order denied the County’s motion for partial summary judgment but the County has no claims here: it is the taxpayer who is seeking a refund under Minn.Stat. § 278.14 of taxes allegedly mistakenly billed. Nor did the tax court’s order dispose of the taxpayer’s refund claim. The court did not, for example, determine whether the taxpayer was in fact improperly billed for taxes payable in 2009, nor did the court determine whether the taxpayer is entitled to a refund of taxes paid. Rather, the court determined only that its earlier dismissal as untimely of Beuning’s petition under Minn.Stat. § 278.01 did not bar Beuning’s later petition for refund under Minn.Stat. § 278.14. The dissent contends that our decision today ends “an unbroken line of cases spanning more than a century” in which (according to the dissent) we have held “that an unsuccessful challenge to the subject-matter jurisdiction of a tribunal is immediately appealable because a court’s decision to retain jurisdiction finally determines a party’s positive legal rights.” (Emphasis added.)1 To be clear, we have indeed held for “more than a century” that an unsuccessful challenge to the subject-matter jurisdiction of a district court is immediately appealable, and that remains the law. But we have never held that an unsuccessful challenge to the subject-matter jurisdiction of an executive— branch agency either finally determines a party’s legal rights or is immediately ap-pealable. Indeed, none of the cases cited by the dissent involve challenges to the jurisdiction of an executive-branch agency and, because none of our previous cases involve a challenge to the jurisdiction of an executive-branch agency, it was unnecessary for us to mention, much less overrule, them here.2
*128Moreover, as the United States Supreme Court long ago made clear, no right — constitutional or otherwise — is violated when an administrative agency wrongly asserts jurisdiction over a party. In Myers v. Bethlehem Shipbuilding Corp., 303 U.S. 41, 43, 58 S.Ct. 459, 82 L.Ed. 638 (1938), an employer sought an injunction from a federal district court to prevent the National Labor Relations Board (NLRB) from hearing a complaint alleging that the employer was engaged in unfair labor practices at a particular facility. The employer asserted, among other things, that it was not subject to the National Labor Relations Act (and, by extension, was not subject to the jurisdiction of the NLRB) because the operations at the targeted facility “are not carried on, and the products manufactured are not sold, in interstate or foreign commerce.” Id. at 47, 58 S.Ct. 459. The employer further asserted that unless the federal district court enjoined the proceedings before the NLRB, it would be denied “rights guaranteed by the Federal Constitution.” Id. at 50, 58 S.Ct. 459.
The Supreme Court rejected the employer’s challenge, holding that the federal district courts were “without jurisdiction to enjoin hearings” of the NLRB. Id. at 48, 58 S.Ct. 459. To hold otherwise, the Court reasoned, “would ... in effect substitute the District Court for the Board as the tribunal to hear and determine what Congress declared the Board exclusively should hear and determine in the first instance.” Id. at 50, 58 S.Ct. 459. Moreover, the Court declared:
The contention is at war with the long settled rule of judicial administration that no one is entitled to judicial relief for a supposed or threatened injury until the prescribed administrative remedy has been exhausted. That rule has been repeatedly acted on in cases where, as here, the contention is made that the administrative body lacked power over the subject matter.
Id. at 50-51 & n. 9, 58 S.Ct. 459 (collecting cases).
The statutory scheme under Minn.Stat. ch. 271 reflects this principle. Except for appeals, Minn.Stat. § 271.01, subd. 5 makes the tax court “the sole, exclusive, and final authority for the hearing and determination of all questions of law and fact arising under the tax laws of the state” in cases appealed or transferred to it. Minnesota Statutes § 271.10, subd. 1, allows for a challenge to the jurisdiction of the tax court, but only in the context of a “final order.” A “final order” must therefore reflect the exhaustion of all of the taxpayer’s administrative remedies. To construe “final order” to include an interlocutory order asserting the agency’s jurisdiction over the dispute renders the language of section 271.10, subdivision 1, a mere tautology: if all jurisdictional orders are “final,” then there is no need for the Legislature to have specifically permitted appeal from “final order[s]” on jurisdictional grounds. Moreover, to allow interlocutory appeals to our court on jurisdictional questions as a matter of right supplants the tax court as “the sole, exclusive, and final authority” for the hearing and determination of questions arising under Minnesota’s tax laws.3
The tax court’s order denying the County’s motion for partial summary judgment is not reviewable under MinmStat. § 271.10 because it is not a final order that determines Beuning’s appeal.

*129
Appeal as of right ■

Independent of the appellate rules, the County asserts that this matter is reviewable “as a matter of right” as an “appeal of jurisdictional issues that may be disposi-tive of a party’s obligation to defend a case.” According to the County, this limited right to appeal “exists because retaining the action for trial determines a ‘fundamental right that compels the defendant to take up the burden of litigation.’ ” (quoting MA. Mortenson Co. v. Minn. Comm’r of Revenue, 470 N.W.2d 126, 128 (Minn.App.1991)). By denying its motion for summary judgment, the County contends that the tax court has forced it to defend the ease.
Mortenson was an appeal by the commissioner of revenue from a district court order denying the commissioner’s motion to dismiss, for lack of jurisdiction, part of a complaint filed by taxpayer Mortenson. 470 N.W.2d at 127. Mortenson was contesting its liability for sales taxes related to materials used in the construction of a waste-to-energy facility. Id. at 127. Mortenson appealed the assessment of sales taxes to the Minnesota Tax Court. Id. Mortenson also filed a declaratory judgment action against the commissioner of revenue and against Olmsted County and the City of Rochester, where the facility was located. Id. The commissioner moved to dismiss the claims against him on grounds that the tax court’s jurisdiction over those claims was exclusive under Minn.Stat. § 271.01, subd. 5. 470 N.W.2d at 127. The district court dismissed two of the claims but refused to dismiss a third. Id. at 128.
Mortenson is therefore distinguishable from the facts of this case on several grounds. First, Mortenson was an appeal from the district court, not from the tax court. Id. The statutory limits on the right to seek review of tax court orders imposed by Minn.Stat. § 271.10 were therefore not at issue. Second, because Mortenson was an appeal from the district court, it was heard by the court of appeals, not our court. 470 N.W.2d at 128. It was therefore the jurisdiction of the court of appeals to review decisions of the the district court, rather than the jurisdiction of our court to review decisions of the tax court, that was at issue in Mortenson.
Moreover, allowing interlocutory review of orders of the tax court as a matter of right would vitiate the limits imposed by the Legislature in Minn.Stat. § 271.10. Under Minn.Stat. § 271.10, our jurisdiction over the tax court is limited to review of “final order[s]” and, as we have explained, that jurisdiction must be strictly construed. See State ex rel. Ryan, 278 Minn. at 301, 154 N.W.2d at 196.
The tax court’s order denying the County’s motion for partial summary judgment is not reviewable by our court as a matter of right.

Plenary powers

The County further contends that we have jurisdiction over this appeal because we have “plenary power concerning questions of law,” and the County’s appeal presents only questions of law. See Nw. Nat’l Life Ins. Co. v. Cnty. of Hennepin, 572 N.W.2d 51, 52 (Minn.1997) (“When questions of law arise, this court has plenary powers to review the tax court’s decision.”). But “plenary power” does not create jurisdiction where none otherwise exists; it means only that we need not defer to the tax court on questions of law. See Black’s Law Dictionary 1288 (9th ed.2009) (defining “plenary power” as “a court’s power to dispose of any matter properly before it”) (emphasis added); see also Leslie v. Minneapolis Soc’y of Fine Arts, 259 N.W.2d 898, 902 (Minn.1977) (describing the power of the probate court as “plenary when acting within its subject *130matter jurisdiction ”) (emphasis added). Our plenary power to decide questions of law does not give us jurisdiction over matter All-1479.

Interests of justice and judicial economy

Finally, the County urges us to permit discretionary review of the tax court’s order in the interests of justice and judicial economy, as we did in Brookfield. See 609 N.W.2d at 873-74 n. 6. In Brookfield we warned litigants not to assume that we would review nonfinal orders in the future. Id. Even if discretionary review were available — a question we do not decide— we would decline to exercise it here.
For all of the foregoing reasons, we conclude that the tax court’s denial of the County’s motion for summary judgment is not immediately reviewable by certiorari, and we therefore dismiss the writ of cer-tiorari issued in appeal All-1479.

Appeal No. All-1180

Our review in matter All-1480 is from the tax court’s denial of the County’s motion for partial summary judgment, and the tax court’s grant of Beuning’s motion for partial summary judgment, on the issue of the classification of the property. The County concedes that the tax court’s denial of its motion for partial summary judgment is not a final order. Nevertheless, as with appeal All-1479, the County asserts a variety of theories under which we have jurisdiction to review the tax court’s order.
First, the County asserts that we have jurisdiction to review the tax court’s order under Minn. R. Civ.App. P. 103.03. As we have explained in connection with appeal All-1479, rule 103.03 is by its terms limited to appeals to the court of appeals.
Second, the County asserts that we have jurisdiction to review the tax court’s order because in denying the County’s motion for summary judgment the tax court committed an error of law. See Minn.Stat. § 271.10, subd. 1 (providing for review of a final order on the ground “that the Tax Court committed any other error of law”). But our statutory jurisdiction is limited to final orders. Under section 271.10, we can review final orders of the tax court on grounds that the tax court committed an error of law, but the mere fact that the tax court may have committed an error of law does not convert an interlocutory order— over which we have no jurisdiction — into a final order.
Finally, the County asserts that we have discretionary authority to hear matter All-1480 in the interests of justice and judicial economy. Again, even if discretionary review were available — a question we do not decide — we would decline to exercise it here.
For all of the foregoing reasons, we conclude that neither the tax court’s denial of the County’s motion for partial summary judgment nor the tax court’s grant of Beuning’s motion for partial summary judgment, solely on the issue of the proper classification of the property, are immediately reviewable by certiorari, and we dismiss the writ of certiorari issued in matter All-1480.
Writs of certiorari dismissed.

. The dissent cites two cases as examples of (what the dissent characterizes as) “an unbroken line of cases spanning more than a century” and holding "that an unsuccessful challenge to the subject-matter jurisdiction of a tribunal is immediately appealable.” (Emphasis added.) But both examples involve appeals from the district court, not from an administrative agency. See State v. Ali, 806 N.W.2d 45, 49-50 (Minn.2011) (a challenge to the subject-matter jurisdiction of a district court to try a defendant who claimed to be a juvenile); Plano Mfg. Co. v. Kaufert, 86 Minn. 13, 14, 89 N.W. 1124, 1124 (1902) (an appeal from a district court’s denial of the defendant's motion to dismiss on grounds that the summons was void).
Other references by the dissent to "tribunals” are equally misleading attempts to blur the distinction between judicial branch courts and administrative agencies. For example, the dissent cites Plano and Curran v. Nash, 224 Minn. 571, 29 N.W.2d 436 (1947), as "the beginning of an unbroken line of cases ... in which we have treated the denial of motions challenging the jurisdiction of a tribunal as final orders.” Both Plano and Curran were challenges to the jurisdiction of the district court.


. The dissent cites our decision in In re Estate of Janecek, 610 N.W.2d 638, 642 (Minn.2000), for the specific proposition that "an order is 'final,' and is therefore appealable under the plain language of section 271.10, if it 'finally determines some positive legal right.' ” (Emphasis added.) But Janecek was an interlocutory appeal from a district court order, not an order of the tax court, disqualifying a personal representative’s attorney in a probate proceeding in the district court. Our opinion in Janecek does not even mention Minn.Stat. ch. 271, and the dissent's claim that our opinion in that case held that an order is appealable under section 271.10 if it "finally determines some positive legal right” is simply wrong.


. To the extent that the County believed that the tax court had exceeded its statutory authority, Minn. R. Civ.App. P. 120.01 allows for a petition for an extraordinaiy writ filed in this court and directed to the tax court.